DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant First Office Action on the merits is in response to claims filed on 12/21/2021.  Claims 1-16 are pending. Claims 1 and 11 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 2-5, 10, 13 and 15-16 are objected to because of the following informalities:  
In claim 2, line 3, if true, “the point to point connectivity” should be changed into --a point to point connectivity--.
In claim 2, line 4, if true, “each semiconductor switch element” should be changed into --each semiconductor crossbar switch element--.
In claim 3, line 3, if true, “said data” should be changed into --said data packets--.
In claim 3, line 3, if true, “the destination address” should be changed into --a destination address--.
In claim 4, line 4, if true, “each of the semiconductor switch elements” should be changed into --each of said plurality of semiconductor crossbar switch elements--.
In claim 5, line 1, if true, “each of said plurality of semiconductor switch elements” should be changed into --each of said plurality of semiconductor crossbar switch elements--.
In claim 10, line 1, if true, “said semiconductor switch elements” should be changed into --said plurality of semiconductor crossbar switch elements--.
In claim 13, line 1, if true, “the data packets” should be changed into --said data packets-- or please unify “said” and “the” when referencing a limitation.
In claim 13, line 1, if true, “the first peripheral” should be changed into --the first peripheral device--.
In claim 13, line 2, if true, “said first semiconductor crossbar switch element” should be changed into --a first semiconductor crossbar switch element--.
In claim 13, line 3, if true, “the destination I/O port of the second…” should be changed into --a destination I/O port of a second…--
In claim 13, line 4, if true, “the data packet” should be changed into --said data packets--.
In claim 15, line 2, if true, “one of said semiconductor switch elements” should be changed into --the one of said semiconductor crossbar switch elements--. 
In claim 16, line 1, if true, “the condition” should be changed into --a condition--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "each of the plurality of semiconductor witch elements I/O ports" in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear what “each” is. Not sure it is referring to each I/O port of “said plurality of semiconductor crossbar switch elements” or each of “said plurality of semiconductor crossbar switch elements” having an I/O port being mapped to another one of “said plurality of semiconductor crossbar switch elements”. Appropriate correction is required.
Claim 14, line, 2, recites the limitation, “discarding header data prior to said output of the data packet onto the second semiconductor switch element destination I/O port identified”. It is unclear what I/O port identified is. It appears to talk about discarding header data of said data packets prior to outputting said data packets and said indicator onto said direct point-to-point electrical mesh interconnect.  If so, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bresniker (US 2003/0081598) in view Mori (US 5,425,026).
Regarding claim 1, Bresniker discloses a non-Clos network data packet switch comprising:  
a plurality of semiconductor crossbar switch elements (fig. 3, par 36; in one configuration of interconnection fabric 34, there are at least two switches 32A-F) connected to one another according to a direct point-to-point electrical mesh interconnect (fig. 3; the switches A-F are connected to one another via interconnection fabric 34; also see par 33 or par 41, i.e. point-to-point interconnection fabric); wherein data packets (par 37; e.g. data traffic) from a first peripheral device connected to one of said semiconductor crossbar switch elements (par 34; e.g. switch 20 will couple a functional unit to a particular port) are communicated to a second peripheral device connected to another one of said semiconductor crossbar switch elements (fig. 3; e.g. data traffic is dynamically routed from functional unit A 30A to functional unit D 30D) via said direct point-to-point electrical mesh interconnect according to network device addressing for reduced switching power (par 23 The routing function provided by the switch is dynamic, so each 6x6 switch also includes logic to decode the address of the destination module, and create connections as required; also par 24; e.g. data can be transmitted as packets having address).
Although Bresniker discloses a routing function, the reference does not explicitly disclose a lookup table for the interconnect (emphasis added).
However, it is obvious to include a lookup table as disclosed by Mori. In Mori, for example, see fig. 3 & col. 5, line 15 - col. 6, line 30, an address translation table and/or routing table are used by the network node 50 and network node 60 to route data packet P2 from the local user terminal 53 to destination user terminal 63.  Thus, it is obvious to use a lookup table for routing the data packets.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a communication protocol concept configured for the electronic system of Mori with the electronic system of Bresniker. One is motivated as such to assist routing in a self-routing network (Mori, col. 3, line 40).

Regarding claim 2, Mori discloses:
wherein the lookup table includes a mapping of peripheral device connections with corresponding I/O ports associated with said plurality of semiconductor switch elements according to the point to point connectivity of the electrical mesh interconnect to corresponding I/O ports of each semiconductor switch element (fig. 3 & col. 5, line 15 - col. 6, line 30, an address translation table and/or routing table are used by the network node 50 and network node 60 to route data packet P2 from the local user terminal 53 to destination user terminal 63).

Regarding claim 3, Mori discloses:
wherein a destination semiconductor crossbar switch element and destination I/O port is determined according to the lookup table mapping using said data indicative of the destination address as an index to the lookup table (fig. 3 & col. 5, line 15 - col. 6, line 30, an address translation table and/or routing table are used by the network node 50 and network node 60 to route data packet P2 from the local user terminal 53 to destination user terminal 63).

Regarding claim 4, Bresniker discloses: 
wherein each of the plurality of semiconductor switch elements includes a control plane having a processor and memory in communication with a master controller and address routing table for receiving routing table entries and updates for transfer into each of the semiconductor switch elements (fig. 2 & par 35, e.g. when the system is initialized switch control unit 24 must manipulate 1-of-N switch 22 to discover another module capable of routing traffic from switch 20 to all other modules). 

Regarding claim 6, Bresniker discloses: 
wherein the point-to-point electrical mesh interconnect is comprised of at least one multi-layer stack of electrically interconnected printed circuit boards (par 33; PCB).

Regarding claim 7, Bresniker discloses:
wherein the at least one multi-layer stack of electrically interconnected printed circuit boards is silicon-free (par 33; PCB traces providing connections between the contacts on the slots or connectors, hence obviously silicone free). 

Regarding claim 8, Mori discloses:
wherein said data packets comprise header information including data indicative of a source address of the source peripheral device and of a destination address of the destination peripheral device (col. 5, lines 60-65; e.g. containing in it a header, a source network address (SNA=protocol 1-A) and a destination network address (DNA= protocol 1-D)).

Regarding claim 9, Mori discloses:
wherein the header information includes one of a MAC address and an IP address, and wherein the lookup table stores one of MAC addresses and IP addresses corresponding to connected peripheral devices (col. 5, lines 60-65; e.g. containing in it a header, a source network address (SNA=protocol 1-A) and a destination network address (DNA= protocol 1-D); In response to the destination network address of the packet, network node 50 reads the corresponding port address PA=2-1 from a location of the address translation table 51; hence the network address obviously reads on a MAC address or an IP address).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bresniker (US 2003/0081598) in view Mori (US 5,425,026), further in view Assarpour (US 2012/0127998) or Canion et al (US 2013/0346628).
Regarding claim 5, the combination discloses the subject matter in claim 1, without explicitly discloses:
wherein each of said plurality of semiconductor switch elements includes at least one field programmable gate array (FPGA).
However, Assarpour discloses:
wherein each of said plurality of semiconductor switch elements includes at least one field programmable gate array (FPGA) (par 31; FPGA).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a communication protocol concept configured for the electronic system of Assarpour with the electronic system of Bresniker and Mori. One is motivated as such to enable programmable implementation.

Regarding claim 10, the combination discloses the subject matter in claim 1, without explicitly discloses:
wherein one or more of said semiconductor switch elements is configurable for one of 10Gb, 25Gb, 40Gb, 50Gb, and 100Gb signal line processing.
However, Canion discloses:
wherein one or more of said semiconductor switch elements is configurable for one of 10Gb, 25Gb, 40Gb, 50Gb, and 100Gb signal line processing (fig. 4; e.g. 40 Gbps in architecture 100A).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a communication protocol concept configured for the electronic system of Canion with the electronic system of Bresniker and Mori. One is motivated as such to provide high speed interconnections (Canion, par 106).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bresniker (US 2003/0081598) in view Mori (US 5,425,026), and/or further in view Assarpour (US 2012/0127998) or further in view Prasad et al (US 7,391,786).
Regard claim 11, Bresniker discloses method of communicating data packets in a non-Clos data packet switching network, comprising:
connecting a plurality of semiconductor crossbar switch elements (fig. 3, par 36; in one configuration of interconnection fabric 34, there are at least two switches 32A-F) to one another according to a direct point-to-point electrical mesh interconnect (fig. 3; the switches A-F are connected to one another via interconnection fabric 34; also see par 33 or par 41, i.e. point-to-point interconnection fabric); 
transferring data packets (par 37; e.g. data traffic) from a first peripheral device connected to one of said semiconductor crossbar switch elements (par 34; e.g. switch 20 will couple a functional unit to a particular port) to a second peripheral device connected to another one of said semiconductor crossbar switch elements (fig. 3; e.g. data traffic is dynamically routed from functional unit A 30A to functional unit D 30D) via said direct point-to-point electrical mesh interconnect, according to network device addressing (par 23 The routing function provided by the switch is dynamic, so each 6x6 switch also includes logic to decode the address of the destination module, and create connections as required; also par 24; e.g. data can be transmitted as packets having address).
Although Bresniker discloses a routing function, the reference does not explicitly disclose a lookup table for the interconnect (emphasis added), wherein said lookup table includes mapping of each of the plurality of semiconductor switch elements I/O ports to another one of said plurality of semiconductor switch elements I/O ports, according to the point to point connectivity of the electrical mesh interconnect.
However, it is obvious to include a lookup table as disclosed by Mori. In Mori, for example, see fig. 3 & col. 5, line 15 - col. 6, line 30, an address translation table and/or routing table are used by the network node 50 and network node 60 to route data packet P2 from the local user terminal 53 to destination user terminal 63.  Thus, it is obvious to use a lookup table for routing the data packets.  Mori further discloses wherein said lookup table includes mapping of each of the plurality of semiconductor switch elements I/O ports to another one of said plurality of semiconductor switch elements I/O ports, according to the point to point connectivity of the electrical mesh interconnect (see fig. 3 & col. 5, lines 25-30; e.g. the address translation table 51 further stores NA-PA translation data of remote user terminals 63 of node 60; thus, it is understood, based on the translation table and routing table, each line port of network node 50 is respectively corresponding to user terminals 53-55 and network node 60, 70; each line port of network node 60 is respectively corresponding to user terminals 63-65 and network node 50, 70).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a communication protocol concept configured for the electronic system of Mori with the electronic system of Bresniker. One is motivated as such to assist routing in a self-routing network (Mori, col. 3, line 40).

Regarding claim 12, Mori discloses:
wherein said mapping of values in said lookup table is performed according to a hash function (col. 5, lines 60-65; e.g. In response to the destination network address of the packet, network node 50 reads the corresponding port address PA=2-1 from a location of the address translation table 51; hence translating network address into port address).

Regarding claim 13, the combination discloses the subject matter in claim 11, without explicitly discloses:
wherein the data packets are transferred from the first peripheral to the second peripheral device by said first semiconductor crossbar switch element prepending an indicator of the destination I/O port of the second semiconductor crossbar switch element and outputting the data packet and said indicator onto said direct point-to-point electrical mesh interconnect for transfer to said second semiconductor crossbar switch element.
However, Assarpour discloses:
wherein the data packets are transferred from the first peripheral to the second peripheral device by said first semiconductor crossbar switch element prepending an indicator of the destination I/O port of the second semiconductor crossbar switch element and outputting the data packet and said indicator onto said direct point-to-point electrical mesh interconnect for transfer to said second semiconductor crossbar switch element (fig. 4 & par 25; e.g. an egress packet (from the HiGig port in the aggregation switch 120) 172 receives header information 174 from a mapper 175 for appending to the HiGig header 170 in the egress packet 172. As with the ingress direction in FIG. 3, an aggregation port 176 accommodates the header 170 including the destination port 182 and destination module 184. In the egress direction, rather than overloading the header 170, the mapper 175 stores the corresponding switch (120, in this case) and port to correspond to the proper port 180 to which the packet 172 should be routed).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a communication protocol concept configured for the electronic system of Assarpour with the electronic system of Bresniker and Mori. One is motivated as such to increase bandwidth (Assarpour, par 24).

Regarding claim 14, Mori discloses:
discarding header data prior to said output of the data packet onto the second semiconductor switch element destination I/O port identified (fig. 3 & col. 4, lines 5-10; e.g. rewrite the header by converting its destination network address (DNA) to the port address (PA), hence DNA is discarded).

Regarding claim 15, the combination discloses the subject matter in claim 11, without explicitly discloses:
diverting packets to a buffer for subsequent processing when said packets cannot be forwarded due to contention within one of said semiconductor switch elements.
However, Prasad discloses:
diverting packets to a buffer for subsequent processing when said packets cannot be forwarded due to contention within one of said semiconductor switch elements (col. 6, lines 25-30; e.g. NP virtual output queues (VOQs) 40 are provided at each input port 30 to support strict priority and prevent head-of-queue blocking).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a communication protocol concept configured for the electronic system of Prasad with the electronic system of Bresniker and Mori. One is motivated as such to provide contention resolution.

Regarding claim 16, Mori discloses:
on the condition that a device address is not in the lookup table, forwarding said device address for updating into a master table (col. 7, lines 40-45; e.g. As the registration packets propagate through the network, data necessary for the subscribed user terminal is input to and stored in the address translation tables and routing tables of all network nodes will be updated. As a new subscription is made, the above process is repeated to update the address translation tables and routing tables of all network nodes; hence obviously updating a master table).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Anantharam et al (US 2015/0180718).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619